Case 2:11-cr-20455-DML-LJM ECF No. 145, PageID.719 Filed 03/08/21 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,                            Case Number 11-20455
v.                                                          Honorable David M. Lawson

JOHN McDONALD LAWRENCE,

                  Defendant.
_____________________________________/

           ORDER DENYING MOTIONS FOR COMPASSIONATE RELEASE

       Defendant John Lawrence has filed a motion, later supplemented by counsel, asking the

Court to reduce his sentence to time served under the authority of the compassionate release

provision of 18 U.S.C. 3582(c)(1)(A)(i), as amended by section 603(b)(1) of the First Step Act of

2018, Pub L. 115-391, 132 Stat. 5194, 5239. Lawrence has served approximately half of a 20-

year prison sentence for a drug conspiracy to which he pleaded guilty. He argues that a sentence

reduction is justified by his medical conditions (stage III chronic kidney disease, asthma,

hypertension, arteriosclerotic vascular disease, prediabetes, and sleep apnea) coupled with the

threat of infection with the novel coronavirus in the congregant confinement of a prison setting.

He also points out that the non-retroactive provisions of the First Step Act of 2018 reduced the

mandatory minimum sentence that would apply to his crime if he were to be sentenced today. The

government concedes that Lawrence’s medical conditions amount to extraordinary and compelling

reasons for release, but it maintains that he would be a threat to public safety if were set free.

Although Lawrence’s medical ailments coupled with the threat of a COVID-19 infection may

amount to “extraordinary and compelling reasons [to] warrant such a reduction,” as section

3582(c)(1)(A)(i) requires, consideration of the factors in 18 U.S.C. § 3553(a) do not favor early
Case 2:11-cr-20455-DML-LJM ECF No. 145, PageID.720 Filed 03/08/21 Page 2 of 12




release. Because Lawrence has not demonstrated that immediate release is appropriate or that he

qualifies for release under any other provision of section 3582(c)(1), the motion will be denied.

                                                I.

       On October 17, 2011, defendant John McDonald Lawrence pleaded guilty without a

written plea agreement to conspiring to distribute five kilograms or more of cocaine in violation

of 21 U.S.C. §§ 841(a) and 841(b)(1)(A)(ii)(II). On March 28, 2012 the Honorable Avern Cohn

sentenced the defendant to a mandatory minimum sentence of 240 months in prison to be followed

by 10 years of supervised release. Lawrence presently is confined at Lompoc USP, in California,

which is a medium-security facility that houses around 1,200 inmates. Public records of the BOP

indicate that the defendant is scheduled to be released from prison on July 8, 2028. Lawrence is

56 years old.

       On July 27, 2020, Lawrence’s aunt submitted a letter on his behalf, which the prison

construed as a request for compassionate release. The letter requested Lawrence’s release due to

his health issues, including COPD (not raised in his motion for compassionate release), high blood

pressure, asthma, and respiratory problems. Ibid. The Warden denied the request on August 11,

2020. On November 23, 2020, Lawrence filed a pro se motion seeking home confinement and the

assistance of counsel. The Court construed the filing as a motion for compassionate release,

appointed counsel, and the defendant filed a supplemental brief with the assistance of counsel on

January 8, 2021.

       The most recent data disclosed by the BOP indicates that there are two active coronavirus

cases among inmates and four among staff. In addition, 205 inmates and 45 staff members

previously were diagnosed and now have recovered. Reports indicate that two inmates have died

from the virus. See https://www.bop.gov/coronavirus/. And although the BOP began vaccinating




                                               -2-
Case 2:11-cr-20455-DML-LJM ECF No. 145, PageID.721 Filed 03/08/21 Page 3 of 12




inmates and staff at Lompoc FCI (242 inmates and 166 staff members), the BOP has yet to vaccine

individuals affiliated with Lompoc USP.

                                                 II.

       As a general rule, “a federal court ‘may not modify a term of imprisonment once it has

been imposed.’” United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020) (quoting 18 U.S.C. §

3582(c)). “But that rule comes with a few exceptions, one of which permits compassionate

release.” Ibid. “The request may come through a motion in federal court filed by the Director of

the Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A). Or it may come through a motion filed by the

inmate after he has ‘fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the [prisoner]’s behalf’ or after ‘the lapse of 30 days from the receipt

of such a request by the warden of the [prisoner]’s facility, whichever is earlier.’” Ibid. (quoting

18 U.S.C. § 3582(c)(1)(A)).

       Upon a proper motion via either avenue, the Court may, “[a]fter ‘considering the factors

set forth in section 3553(a) . . . reduce the prisoner’s sentence if it finds that ‘extraordinary and

compelling reasons warrant such a reduction’ or if the ‘[prisoner] is at least 70 years of age,’ has

‘served at least 30 years,’ and meets certain other conditions.” Ibid. (quoting 18 U.S.C. §

3582(c)(1)(A)(i), (ii)). Lawrence relies on subparagraph (i) of the statute. Under that provision,

the Court can order a reduction of a sentence, even to time served, by following a procedure that

the court of appeals has distilled into three steps. First, consider whether “extraordinary and

compelling reasons warrant such a reduction.” Second, determine if the “reduction is consistent

with applicable policy statements issued by the Sentencing Commission.” Third, “consider[] the

factors set forth in section 3553(a) to the extent that they are applicable.” United States v. Ruffin,

978 F.3d 1000, 1004-06 (6th Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)).




                                                -3-
Case 2:11-cr-20455-DML-LJM ECF No. 145, PageID.722 Filed 03/08/21 Page 4 of 12




        The Sentencing Commission’s policy statement to be considered under step two is found

in U.S.S.G. § 1B1.13, which simply recites the statute. The commentary adds gloss, which does

not have the force of law. United States v. Havis, 927 F.3d 382, 386 (6th Cir.), reconsideration

denied, 929 F.3d 317 (6th Cir. 2019) (en banc) (holding that the “commentary has no independent

legal force — it serves only to interpret the Guidelines’ text, not to replace or modify it”). That

has led the court of appeals in its evolving guidance on the subject to hold that district courts should

dispense with step two when the motion for compassionate release comes from a prisoner and not

the BOP. United States v. Jones, 980 F.3d 1098, 1109 (6th Cir. 2020) (“We now join the majority

of district courts and the Second Circuit in holding that the passage of the First Step Act rendered

§ 1B1.13 ‘inapplicable’ to cases where an imprisoned person files a motion for compassionate

release.”) (citing United States v. Brooker, 976 F.3d 228, 234 (2d Cir. 2020)).

        More recently, the court of appeals took the explanation a step further. In United States v.

Elias, 984 F.3d 516 (6th Cir. 2021), the court ascribed Congress’s amendment of section

3582(c)(1) to the BOP’s “rare[]” exercise of its power to move for sentence reductions, that “the

program was plagued by mismanagement,” and that “the BOP ‘ha[d] no timeliness standards for

reviewing . . . requests.’” 984 F.3d at 518 (quoting United States v. Brooker, 976 F.3d 228, 231-

32 (2d Cir. 2020)). It reaffirmed Jones’s holding “that § 1B1.13 is not an applicable policy

statement for compassionate-release motions brought directly by inmates, and so district courts

need not consider it when ruling on those motions.” Id. at 519-20. It then held that “in the absence

of an applicable policy statement for inmate-filed compassionate-release motions, district courts

have discretion to define ‘extraordinary and compelling’ on their own initiative.” Ibid.




                                                 -4-
Case 2:11-cr-20455-DML-LJM ECF No. 145, PageID.723 Filed 03/08/21 Page 5 of 12




       Despite its earlier resistance in other cases in this district to the clear decision in Jones, the

government has come begrudgingly to accept its holding and acknowledges that the case, together

with its explication in Elias, is “controlling circuit precedent.”

                                                  A.

       The government concedes that the request for release has been properly exhausted, so that

threshold requirement for relief has been satisfied.

                                                  B.

       Addressing the first element — extraordinary and compelling reasons — Lawrence argues

that pre-existing medical conditions consisting of his stage III chronic kidney disease, asthma,

hypertension, arteriosclerotic vascular disease, prediabetes, and sleep apnea render him vulnerable

to complications from the highly-contagious novel coronavirus. In Jones, the court of appeals

noted that a prisoner may establish “extraordinary and compelling reasons” warranting early

release either where he “has COVID-19 (because [the inmate] may suffer from serious long-term

health problems and potentially may require treatment that he cannot receive [while in custody]),

or where he does not have COVID-19 (because [other] medical issues put him at risk of contracting

the virus).” Jones, 980 F.3d at 1102 n.6.

       The defendant is justifiably concerned about the health risks posed by his incarceration.

“The COVID-19 virus is highly infectious and can be transmitted easily from person to person.

COVID-19 fatality rates increase with age and underlying health conditions such as cardiovascular

disease, respiratory disease, diabetes, and immune compromise. If contracted, COVID-19 can

cause severe complications and death. . . . [T]he Centers for Disease Control and Prevention

(“CDC”) recommends preventative measures to decrease transmission such as physical distancing,

mask wearing, and increasing focus on personal hygiene such as additional hand washing.” Wilson




                                                 -5-
Case 2:11-cr-20455-DML-LJM ECF No. 145, PageID.724 Filed 03/08/21 Page 6 of 12




v. Williams, 961 F.3d 829, 833 (6th Cir. 2020). “The COVID-19 pandemic is extraordinary and

unprecedented in modern times in this nation. It presents a clear and present danger to free society

for reasons that need no elaboration.” United States v. Ortiz, No. 16-439, 2020 WL 3640582, at

*2 (S.D.N.Y. July 6, 2020).

       Moreover, “the crowded nature of federal detention centers presents an outsize risk that the

COVID-19 contagion, once it gains entry, will spread. And, realistically, a high-risk inmate who

contracts the virus while in prison will face challenges in caring for himself. For these reasons, in

the past months, numerous [federal] courts . . . have ordered the temporary release of inmates held

in pretrial or presentencing custody and, in more limited instances, the compassionate release of

high-risk inmates serving federal sentences.” Ibid. (collecting cases; footnotes omitted).

       It is widely recognized and publicly acknowledged that persons with certain medical

conditions face an increased risk of severe consequences from potential COVID-19 infection.

United States v. Lassiter, No. 17-232, 2020 WL 3639988, at *4 (D. Md. July 6, 2020) (“The risk

factors include age (over 65); lung disease; asthma; chronic kidney disease; serious heart disease;

obesity; diabetes; liver disease; and a compromised immune system.”) (citing Coronavirus Disease

2019 (COVID-19), People Who Are at Risk for Severe Illness, Ctrs. for Disease Control &

Prevention (June 25, 2020), https://bit.ly/2WBcB16.        It is appropriate to consult the CDC

guidelines and other “scientific journal[s]” when determining whether extraordinary and

compelling reasons exist. Elias, 984 F.3d at 521.

       Here, Lawrence’s sleep apnea and prediabetes do not provide extraordinary and compelling

reasons for his release. The CDC does not recognize sleep apnea as a condition that may increase

one’s chances of a severe COVID-19 infection. People with Certain Medical Conditions, Ctrs.

for Disease Control & Prevention (Feb. 22, 2021), https://bit.ly/2WBcB16. And “‘prediabetes’




                                                -6-
Case 2:11-cr-20455-DML-LJM ECF No. 145, PageID.725 Filed 03/08/21 Page 7 of 12




does not denote a diagnosed diabetic condition. Instead, it indicates merely the presence of higher

than normal blood sugar which may make it more likely that a person will develop Type 2

diabetes.” United States v. Simmons, No. 18-20270, 2020 WL 4816199, at * 2 (E.D. Mich. Aug.

19, 2020) (citing WebMD: Types of Diabetes, https://www.webmd.com/diabetes/guide/types-of-

diabetes-mellitus)).

       However, it is likely that Lawrence’s hypertension increases his susceptibility to

complications from COVID-19. The CDC states that individuals with hypertension “might be at

an increased risk for severe illness from COVID-19.” People with Certain Medical Conditions,

supra. But “that condition is grouped with ‘serious heart conditions’ that predispose a person to

higher risks of complications. Also included are ‘heart failure, coronary artery disease, congenital

heart disease, cardiomyopathies, and pulmonary hypertension.’” United States v. Watkins, 2020

WL 5035111, at *4 (E.D. Mich. Aug. 11, 2020) (quoting People with Certain Medical Conditions,

supra). Not only does the record support Lawrence’s allegation that he is hypertensive, but his

medical records reflect that his hypertension is compounded by arteriosclerotic vascular disease,

Medical Records, ECF No. 138-4. PageID.594, a heart disease defined by a “buildup of facts,

cholesterol and other substances” (plaque) in an individual’s arteries, which can restrict blood

flow. Arteriosclerosis/Atherosclerosis, Mayo Clinic, https://mayocl.in/2MV8sCE (last visited

March 8, 2021).

       The same is true for the defendant’s asthma. The CDC recognizes moderate to severe

asthma as a condition that “might” increase one’s risk of a severe COVID-19 infection. People

with Certain Medical Conditions, supra.       The defendant’s medical records reflect that the

defendant has suffered from chronic “moderate persistent asthma” for years, and the BOP

prescribed him an inhaler to take up to four times per day “as needed to prevent/relieve asthma




                                               -7-
Case 2:11-cr-20455-DML-LJM ECF No. 145, PageID.726 Filed 03/08/21 Page 8 of 12




attack[s].” Medical Records, ECF No. 138-4, PageID.595, 649. His medical records also reflect

that he was hospitalized in April 2018 for respiratory issues and has had several bouts of bronchitis.

Id. at PageID.602, 648.

       Moreover, “the government agrees” that Lawrence’s stage 3 chronic kidney disease

constitutes an extraordinary and compelling reason for his release. Response, ECF No. 139,

PageID.688; Medical Records, ECF No. 138-4, PageID.614; see People with Certain Medical

Conditions, supra (“Having chronic kidney disease of any stage increases your risk of severe

illness from COVID-19”).

       Lawrence also argues that Congress’s non-retroactive reduction of the mandatory

minimum sentence that applies to his crime, see First Step Act of 2018, § 401(a)(2)(A)(i), Pub L.

115-391, 132 Stat. 5194, 5239, provides another extraordinary and compelling reason for his

release. However, the Court need not address that argument since Lawrence’s medical conditions

coupled with the COVID-19 pandemic satisfy this element of his claim.

                                                  C.

       Despite the defendant’s satisfactory showing of extraordinary medical risk, early release is

not justified in this case because the relevant section 3553(a) factors weigh heavily against

discharging him into the community.

       The government has abandoned its argument that compliance with the Sentencing

Commission’s policy statement on compassionate release is mandatory, which was based on one

line in section 1B1.13 that requires the prisoner to prove lack of dangerousness. That argument,

it acknowledges, is a dead letter after the Sixth Circuit’s decision in Jones, 980 F.3d at 1109 (“Until

the Sentencing Commission updates § 1B1.13 to reflect the First Step Act, district courts have full

discretion in the interim to determine whether an ‘extraordinary and compelling’ reason justifies




                                                 -8-
Case 2:11-cr-20455-DML-LJM ECF No. 145, PageID.727 Filed 03/08/21 Page 9 of 12




compassionate release when an imprisoned person files a § 3582(c)(1)(A) motion.”); Elias, 984

F.3d at 519-20 (same).

        That is not to say that dangerousness is irrelevant. It is a factor incorporated in section

3553(a), which must be “consider[ed]” before release for extraordinary and compelling reasons

may be allowed. See 18 U.S.C. § 3553(a)(2)(C) (requiring a sentencing court to consider “the

need . . . to protect the public from further crimes of the defendant”). And any sentence reduction

also must account for “the seriousness of the offense,” the need “to promote respect for the law,”

and “afford adequate deterrence to criminal conduct.” Id. § (2)(A), (C). These factors are to be

considered together with the prisoner’s circumstances to arrive at a conclusion that they are

sufficiently extraordinary and compelling to justify a sentence reduction.

        Lawrence’s crime is serious. He conspired to distribute a large quantity of cocaine, an

addictive and potentially fatal controlled substance. Moreover, his criminal history is troubling.

In his early 20s, he notched several convictions, from petty theft to cocaine possession, but

received probationary sentences each time. When he was 25, he was sentenced to one-to-ten years

in prison for forcefully robbing a woman. Five years later, he received a two-year probationary

sentence for delivering crack cocaine to another person. Undeterred, he traveled to New Mexico

while serving that sentence and was arrested with six kilograms of cocaine, which resulted in a 10-

year prison sentence. After his release in 2007, he violated the conditions of his supervised release

twice by falsifying his employment and changing his address, resulting in a six-month term at a

residential reentry center. When he was released, he violated his supervised release conditions

again by traveling to Mexico without permission, subjecting him to a 12-month custodial term in

a reentry facility in California.




                                                -9-
Case 2:11-cr-20455-DML-LJM ECF No. 145, PageID.728 Filed 03/08/21 Page 10 of 12




        While at the halfway house, Lawrence, then 47 years old, committed a new federal drug

 crime — the crime for which he is presently incarcerated. He offered to a group of undercover

 California law enforcement officers posing as drug suppliers that he would distribute 50 to 100

 kilograms of cocaine per week, invited the group to see “how his operation runs,” and advised that

 he had $150,000 of his own money to invest. Although Lawrence agreed to buy 50 kilograms of

 cocaine, the government only held him accountable for seven kilograms, which translated to

 $150,000’s worth.

        The probation department calculated the sentencing guidelines to be 168 to 210 months.

 But because the government filed a penalty enhancement information under 21 U.S.C. § 851,

 Judge Cohn was compelled to sentence the defendant to a mandatory minimum 240-month term.

 Nonetheless, despite the mandatory sentence, a substantial prison term was necessary to achieve

 the goals of sentencing Congress identified in 18 U.S.C. § 3553(a). And one of those goals —

 protection of the public — is paramount in this case. Lawrence was a committed dealer of

 dangerous drugs who steadfastly refused to change his behavior in spite of substantial prior prison

 sentences and the assistance of supervisory officers who were dedicated to his rehabilitation. That

 intransigence left no alternative than isolation to protect the public.

        Since his incarceration in 2011, Lawrence received three disciplinary infractions. In 2016,

 Lawrence was disciplined for being insolent to prison staff and in March 2020, he was disciplined

 for possessing unauthorized items and exchanging money without authorization. Over two

 separate terms of incarceration, the defendant has completed about 53 courses since 2010.

 However, although Lawrence’s willingness to educate himself is commendable, he cannot escape

 his history, which reveals consistent involvement in serious drug trafficking and an inability to

 follow the terms of supervision, even as he matured.




                                                 - 10 -
Case 2:11-cr-20455-DML-LJM ECF No. 145, PageID.729 Filed 03/08/21 Page 11 of 12




        It cannot be said convincingly that Judge Cohn’s sentence was greater than necessary to

 achieve congressional goals. Based on Lawrence’s current release date of July 8, 2028, he has

 served slightly over half of his sentence. Releasing Lawrence after now would not promote respect

 for the law or provide a just punishment for the defendant’s crime. Nor would it serve as a

 significant deterrent to others; to the contrary, it severely would undermine the goals of both

 specific and general deterrence, which is of particular concern with a defendant who has

 demonstrated his enterprising resourcefulness in flouting the law.

        Consideration of the factors in 18 U.S.C. § 3553(a) weighs heavily in this case against

 granting any reduction in sentence, and those factors foreclose relief, even in light of the outbreak

 of COVID-19 at Lompoc USP. The defendant’s medical conditions likely increase his risk of

 complications if he were to contract COVID-19. But his conduct both leading to his indictment

 and afterward in prison cast significant doubt on his inclination to be law abiding and conform to

 the norms of society. On similar facts, federal courts readily have denied compassionate release

 motions by defendants who were convicted of serious drug crimes, notwithstanding an inmate’s

 demonstration of elevated medical risk. E.g., United States v. Benge, No. 12-59, 2020 WL

 5845892, at *4 (E.D. Ky. Oct. 1, 2020) (“Given the gravity of Benge’s drug offense and that he

 has only served a fraction of his 240-month sentence, release is not appropriate. Further, Benge’s

 drug trafficking offense suggests that he poses a continued danger to the safety of the

 community.”).

                                                 III.

        Lawrence has exhausted his administrative remedies. However, he has not demonstrated

 that compassionate release under 18 U.S.C. 3582(c)(1)(A)(i) is justified.




                                                - 11 -
Case 2:11-cr-20455-DML-LJM ECF No. 145, PageID.730 Filed 03/08/21 Page 12 of 12




       Accordingly, it is ORDERED that the defendant’s motions for compassionate release

 (ECF No. 130, 137, 144) are DENIED.

                                                      s/David M. Lawson
                                                      DAVID M. LAWSON
                                                      United States District Judge

 Dated: March 8, 2021




                                         - 12 -
